UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7512


SULYAMAN WASALAAM,

                Plaintiff - Appellant,

          v.

CHRIST YOUNG; DARYL WILLIAMS; SHERIFF RALPH KERSEY; SHERIFF
DEPARTMENT AND DETENTION CENTER,

                Defendant - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:15-cv-00642-WO-LPA)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sulyaman Wasalaam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sulyaman     Wasalaam    seeks    to   appeal   the    district    court’s

order adopting the magistrate judge’s report and recommendation

and dismissing without prejudice his 42 U.S.C. § 1983 (2012)

complaint.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,    28   U.S.C.   § 1292   (2012);    Fed.   R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

47 (1949).    Because the deficiencies identified by the district

court may be remedied by the filing of an amended complaint, we

conclude that the order Wasalaam seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064,   1066-67   (4th   Cir.   1993).       Accordingly,    we   dismiss      the

appeal for lack of jurisdiction.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       DISMISSED




                                       2